MEMORANDUM **
Jose Guadalupe-Contreras appeals the sentence imposed following his guilty plea to illegal reentry into the United States in violation of 8 U.S.C. § 1326.
We have reviewed the record and the opening brief, and we conclude that the questions raised in this appeal are so insubstantial as not to require further argu*281ment. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Appellant’s contention that the temporal relationship of the removal to the prior conviction is beyond the scope of the Supreme Court’s recidivism exception is foreclosed by United States v. Castillo-Rivera, 244 F.3d 1020, 1025 (9th Cir.2001). Further, appellant’s challenges to the validity of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and to the constitutionality of 8 U.S.C. § 1326(b), are foreclosed. See United States v. Beng-Salazar, 452 F.3d 1088,1091 (9th Cir.2006).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.